Case 3:17-cv-00795-MMH-MCR Document 43 Filed 02/20/19 Page 1 of 3 PageID 329




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 ROBERT KORNAGAY,                         Case No. 3:17-cv-795-J-34MCR
        Plaintiff,
 vs.
 SERGEANT T. DIEDEMAN, et al.,
        Defendants.

       UNOPPOSED MOTION TO AMEND THE COMPLAINT AND
        TO ENLARGE THE TIME FOR DISCOVERY BY 60 DAYS

       COMES NOW the Plaintiff, through counsel, and avers:

  1.   After reviewing records currently available to counsel for Plaintiff, Plaintiff

       seeks leave to amend the Complaint as follows:

       a. To more fully and specifically allege the events complained of;

       b. To make additional allegations that appear warranted by the facts.

  2.   Defendants’ counsel does not oppose the amendment with the proviso that

       the Court would permit an additional 60 days for a response and discovery.

                              MEMORANDUM OF LAW

       Rule 15(a) Fed.R.Civ.P. provides that amendment after a responsive

pleading has been served, absent consent of the adverse party, requires leave of

court, but “leave shall be freely given when justice so requires.” Fed. R. Civ. P.

15(a). While Rule 15(a) generally “restricts the district court’s freedom,” the

Eleventh Circuit has held:
Case 3:17-cv-00795-MMH-MCR Document 43 Filed 02/20/19 Page 2 of 3 PageID 330




      This policy of rule 15(a) in liberally permitting amendments to
      facilitate determination of claims on the merits circumscribes the
      exercise of the district court’s discretion; thus, unless a substantial
      reason exists to deny leave to amend, the discretion of the district
      court is not broad enough to permit denial.

Shipner v. Eastern Air Lines, Inc., 868 F.2d 401, 407 (11th Cir.1989). In deciding

whether to grant a motion to amend, the district court may consider:

      undue delay, bad faith or dilatory motive on the part of the movant,
      repeated failure to cure deficiencies by amendments previously allowed,
      undue prejudice to the opposing party by virtue of allowance of the
      amendment, [and] futility of amendment.

 Foman v. Davis, 371 U.S. 178, 182, 371 U.S. 227 (1962). The goal of generously

 allowing amendment is to facilitate a proper decision upon the merits. Dussouy v.

 Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir.1981). None of the foregoing

 factors apply here. This case, until now, was litigated by a pro se prisoner.

 Plaintiff’s counsel has reviewed information not available to the pro se Plaintiff.

 Plaintiff’s proposed Amendment, attached hereto, reflects that information.

       WHEREFORE, Plaintiff moves this Honorable Court for leave to Amend

 the Complaint for Damages and to enlarge the time for discovery by 60 days.

                  Respectfully submitted, s/ James V. Cook________________
                                          JAMES V. COOK, ESQ.
                                          Florida Bar Number 0966843
                                          Law Office of James Cook
                                          314 West Jefferson Street
                                          Tallahassee, Florida 32301
                                          (850) 222-8080; 561-0836 fax
                                          cookjv@gmail.com
Case 3:17-cv-00795-MMH-MCR Document 43 Filed 02/20/19 Page 3 of 3 PageID 331




I CERTIFY, pursuant to Local Rule 3.01(g), that I have conferred in good faith
with opposing counsel and opposing counsel has no objection to the relief sought.

I CERTIFY the foregoing was filed electronically on 2/20/19, and served on
counsel registered to be notified by the CM/ECF electronic mail system.

                                            s/James V. Cook
